DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a peptide lactone claimed in claims 1, 8 and 33-38 in the reply filed on 9/3/21 is acknowledged. Applicants election of SEQ ID NO: 119 with traverse is acknowledged. Applicants argue the sequences are related as similar variants of cysteine rich insecticidal peptide derived from the species, H. versuta. The Applicants argue that the Applicant is entitled to the remaining species (SEQ ID NO: 1-37, 39, 41, 43-45, 47, 49-118, 120, 122-171). 
This argument is persuasive for the claimed species and the election of species requirement for SEQ ID NO: 119, 121, 38, 40, 42, 46 and 48 is withdrawn. The arguments regarding the remaining species is not persuasive. The species claimed all have a core sequence and are highly similar sequences. However, this is not the case with the unclaimed sequences above. For example, SEQ ID NO: 119 and SEQ ID NO: 10 have 13.1% sequence identity. Therefore, there is no core sequence and a search of the different sequences would require a distinct search strategy that is burdensome. 
Claims 1, 8 and 33-38 are pending. 
Claims 1, 8 and 33-38 read on the elected Group I and are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/21 was considered by the examiner.



	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 33-38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by King et al. (WO 2006/052806,cited on IDS). 
With respect to claims 1, 33, 34 and 38, King et al. teach a peptide, U-ACTX-Hvla is SEQ ID NO: 2, which is identical to instantly claimed SEQ ID NO: 121. King et al. teach that the U-ACTX sequence can be produced by SPPS followed by cysteine oxidation to form the native disulfide isomer. King et al. teach that the I-ATX polypeptide may be oxidized and folded into its native 3E structure  by incubating the reduced, lyophilized peptide in a glutathione redox buffer  and incubated over night at 4C, room temp or 37C. As indicated by the specification the reaction to remove a 2H + O occurs when heat is applied. 
[0080] These peptides undergo what is essentially a dehydration by rearrangement process. We call this transformation “Conversion.” Conversion happens when a normally toxic peptide is transformed into a much more active and more toxic peptide using elevated temperature, or heat, with or without steam and pressure, or acid, or heat with acid, or acid with heat plus steam and/or pressure or various combinations of temperature, heat, heat with pressure, heat with steam and pressure, acidity or low pH, acid or low pH with heat, acid or low pH with heat and pressure, acid or low pH with heat, steam and pressure. Conversion can be made to occur relatively quickly when heat is applied or if the peptides are in water, when low pH is applied to an aqueous solution of peptides. A temperature increase, that is heat, with or without an increase in pressure; with or without steam; or a decrease in pH, that is by applying an acid or acidic conditions to liquid formulation; or a combination of both temperature and acid results in a modification of certain toxin peptides that are described herein. Further observations, measurements and analysis of various embodiments related to this discovery are disclosed and claimed. 
The instant application further states: 
[0016] …A process of removing any one or more covalently bound 2H+O, or H20 or molecules from any peptide in the sequence listing by the heating of said peptide under any of the conditions, temperatures and pressures as described herein. 

Therefore, the method of King et al. wherein the peptide is incubated at 37C, the conversion would necessarily occur. Although King et al. does not provide an example of heating the peptide at 37C, however one of ordinary skill in the art could “at once envisage” heating of the peptide since only three options are provided (4C, room temperature or 37C).  In the instant case, due to the limited options provided the compound is anticipated.  
With respect to claim 2, King et al. teach the peptides are provided an insecticidal composition with an agriculturally acceptable carrier, diluent or excipient [0108], meeting the limitation of “suitable for application to the locus of an insect”. 
With respect to claim 35, King et al. teach the U-ACTX polypeptides are capable of forming three intrachain disulfide bonds [0021]. SEQ ID NO: 2 of King et al. has 95% sequence identity to instantly claimed SEQ ID NO: 119. Importantly, the peptide would inherently have all of the activities and properties of the composition of 35.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, King et al. teach a peptide that meets the structural limitations of the claim (90% sequence identity to SEQ ID NO: 119), therefore a peptide that meets the structural limitations would also have the disulfide connectivity. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claim 36-37, Please note, regarding the limitation “wherein acidification of a native peptide having at least 90% sequence similarity to the amino acid sequence of SEQ ID NO: 119 or 121 results in the loss of 2 hydrogen atoms and one oxygen atom from the native peptide resulting in a peptide lactone form” (claim 36) and “wherein acidification and heating of a native peptide having at least 90% sequence similarity to the amino acid sequence of SEQ ID NO: 119 or 121 results in the loss of 2 hydrogen atoms and one oxygen atom from the native peptide resulting in a peptide lactone form” (claim 37), MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (peptide lactone) and does not depend on the method of production (acidification or acification and heat). As indicated above, SEQ ID NO: 121 with one fewer 2H + O group is anticipated by King et al. 

Conclusion
	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654